NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 20 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MEBO INTERNATIONAL, INC., a                      No. 14-15359
California corporation,
                                                 D.C. No. 4:13-cv-03240-YGR
              Plaintiff - Appellant,

 v.                                              MEMORANDUM*

SHINYA YAMANAKA, an individual,

              Defendant - Appellee.


                  Appeal from the United States District Court
                     for the Northern District of California
                Yvonne Gonzalez Rogers, District Judge, Presiding

                              Submitted July 9, 2015**
                              San Francisco, California

Before: TALLMAN, M. SMITH, and MURGUIA, Circuit Judges.

      Dr. Rongxiang Xu and the company he founded and owned, Mebo

International, Inc. (“Mebo”), sued Dr. Shinya Yamanaka (“Dr. Yamanaka”) for

allegedly misusing terms and acronyms in Dr. Yamanaka’s published scientific

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
articles—for which Dr. Yamanaka was awarded the 2012 Nobel Prize for Medicine

or Physiology—in a manner likely to deceive the public. Plaintiffs allege that this

has negatively impacted Dr. Xu’s ability to obtain research grants since both

doctors worked in the field of stem cell research. The district court granted

Dr. Yamanaka’s anti-SLAPP motion and struck the plaintiffs’ complaint for

violations of California’s unfair competition law (“UCL”), Cal. Bus. & Prof. Code

§ 17200. After Dr. Xu’s recent death, only Mebo pursues this appeal. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

       1. Mebo argues on appeal that we should overturn fifteen years of circuit

precedent and hold that federal courts cannot apply state anti-SLAPP motions

under Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938), and its progeny. We decline

to do so. See United States ex rel. Newsham v. Lockheed Missiles & Space Co.,

190 F.3d 963, 970-73 (9th Cir. 1999); see also Price v. Stossel, 620 F.3d 992, 999

(9th Cir. 2010) (“We have repeatedly held that California’s anti-SLAPP statute can

be invoked by defendants who are in federal court on the basis of diversity

jurisdiction.”).

       2. On the merits, the district court properly granted Dr. Yamanaka’s anti-

SLAPP motion applying the two-prong test. See Navellier v. Sletten, 29 Cal. 4th
82, 88 (2002). First, California’s anti-SLAPP statute specifically provides that


                                          2
academic works—such as Dr. Yamanaka’s published statements in a scientific

journal—are protected activity. Cal. Civ. Proc. Code § 425.17(d)(1). Thus,

Dr. Yamanaka’s statements do not constitute unprotected commercial speech. Id.

Second, Mebo has not shown a probability of prevailing on its UCL claims. See id.

§ 425.16(b)(1). It cannot establish a legally and factually sufficient prima facie

UCL claim because Mebo cannot establish statutory standing, Cal. Bus. & Prof.

Code § 17204, which requires economic injury caused by the unfair business

practice, see Kwikset Corp. v. Super. Ct. (Benson), 51 Cal. 4th 310, 322 (2011).

Mebo also has not pleaded sufficient facts to survive Federal Rule of Civil

Procedure 9(b)’s particularity requirement. See Vess v. Ciba-Geigy Corp., 317
F.3d 1097, 1106-08, 1110 (9th Cir. 2003); see also Kearns v. Ford Motor Co., 567
F.3d 1120, 1122 (9th Cir. 2009) (holding that California’s UCL claims are subject

to Rule 9(b) pleading standards).

      3. Because the district court’s grant of Dr. Yamanaka’s anti-SLAPP motion

disposed of the entire case, the court did not err in declining to rule on

Dr. Yamanaka’s Rule 12(b)(6) motion to dismiss. Additionally, Dr. Yamanaka is

entitled to attorneys’ fees as mandated by the anti-SLAPP statute. See Cal. Civ.

Proc. Code § 425.16(c)(1).

      AFFIRMED. Costs shall be awarded to Appellee Dr. Yamanaka.


                                           3